COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-19-00197-CR
 IN RE:
                                                 §             ORIGINAL PROCEEDING
 ERIC FLORES,                                                 ON PETITION FOR WRIT OF
                                                 §                  MANDAMUS
 RELATOR.
                                                 §

                                 MEMORANDUM OPINION

       Relator, Eric Flores, has filed a petition for writ of mandamus against the Honorable Maria

Salas-Mendoza, Judge of the 120th District Court of El Paso County, Texas. Relator asks that we

order Respondent to resentence him because the sentence imposed in trial court cause number

20110D01621 is unconstitutional. The petition for writ of mandamus is denied.

       To be entitled to mandamus relief, a relator must meet two requirements. The relator must

establish (1) that he has no adequate remedy at law to redress his alleged harm, and (2) that what

he seeks to compel is a ministerial act, not a discretionary or judicial decision. Bowen v. Carnes,

343 S.W.3d 805, 810 (Tex.Crim.App. 2011).

       We affirmed Relator’s conviction for burglary of a building, and the Court of Criminal

Appeals refused the petition for discretionary review on September 27, 2017. See Flores v. State,

No. 08-16-00025-CR, 2017 WL 2180705 (Tex.App.—El Paso May 18, 2017, pet. ref’d)(not

designated for publication). Therefore, Relator’s felony conviction is final. See Beal v. State, 91
S.W.3d 794, 796 (Tex.Crim.App. 2002). Under Texas law, the sole method for a collateral attack
on a felony conviction is through an application for a writ of habeas corpus. In re Harrison, 187
S.W.3d 199, 200 (Tex.App.—Texarkana 2006, orig. proceeding). The procedure set forth in

Article 11.07 of the Texas Code of Criminal Procedure is the exclusive post-conviction judicial

remedy available when the conviction is final and the applicant is confined by virtue of his or her

felony conviction as in this case. In re Harrison, 187 S.W.3d at 200, citing Ex parte Adams, 768
S.W.2d 281, 287 (Tex.Crim.App. 1989). The petition for writ of mandamus is denied.



July 24, 2019
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               -2-